Talmadge, J.
(dissenting) — The majority decision permits Chelan County to flout the Growth Management Act (GMA) by allowing urban development outside an interim urban growth boundary. Rather than interpreting the law in a *183way that upholds the goals of the GMA and the intent of the Legislature, the majority finds yet another way to allow what the GMA was enacted to prevent — sprawling development. See, e.g., Association of Rural Residents v. Kitsap County, 141 Wn.2d 185, 4 P.3d 115 (2000); Skagit Surveyors & Eng’rs, LLC v. Friends of Skagit County, 135 Wn.2d 542, 958 P.2d 962 (1998). I dissent.
Chelan County adopted its interim urban growth area (IUGA) in 1993. Three years later, it enacted a zoning ordinance for a square-mile section of land outside the interim urban growth boundary that permitted development at a density of one single-family dwelling unit per acre. Shortly after the zoning change, Stemilt, the owner of that newly zoned land, submitted an application for a binding site plan under RCW 58.17.035. The County approved the site plan. The Wenatchee Sportsmen Association (WSA) filed a petition under the Land Use Petition Act (LUPA) (chapter 36.70C RCW) challenging Chelan County’s approval of the plan. The trial court found Stemilt’s proposed development was urban in character and therefore not in compliance with the GMA because it was outside the interim urban growth boundary.3
The majority reverses the trial court, however, concluding that even though the ordinance was in violation of the GMA, because nobody had ever challenged the legality of the ordinance, it was the applicable law when Stemilt applied for its binding site plan. Rather than attacking the site plan approval, the majority holds, WSA should have challenged the zoning ordinance when it was first enacted. But, under the LUPA time limits, the petition came too late to attack the zoning ordinance. Thus the majority permits Chelan County to flout the GMA.
*184The LUPA grants relief if the “land use decision is an erroneous interpretation of the law,” RCW 36.70C.130(l)(b), or if the “land use decision is a clearly erroneous application of the law to the facts.” RCW 36.70C.130(l)(d). The majority looks woodenly only to the zoning ordinance and concludes the county did not err in granting the permit application despite the illegality of the zoning ordinance. In other words, legal or illegal, the zoning ordinance on the books is the only development regulation we may consult with reference to the binding site plan application. The majority simply ignores the GMA.
The GMA did not direct Chelan County where to place its IUGA; its placement was purely a local decision. Presumably, Chelan County could have snaked the IUGA boundary out from Wenatchee to encompass the proposed development, but chose not to. By approving the Stemilt plat application, however, the county contravened its own IUGA regulation. But because the regulation was in response to a state law requirement,4 that regulation has the force of state law. Any local ordinance contrary to state law must fall. See Wash. Const. art. XI, § 11; Weden v. San Juan County, 135 Wn.2d 678, 693, 958 P.2d 273 (1998).
Because the plat approval was in violation of controlling state law — the GMA — it was “an erroneous interpretation of the law” pursuant to the LUPA and subject to the relief the trial court granted. To hold otherwise is to permit Chelan County to disregard the law its elected officials swore a solemn oath to uphold, and to endorse the sprawling development the people of Washington have sought to contain since the passage of the GMA 10 years ago.
This Court has been nothing less than intrepid in correcting what it perceives to be erroneous land use decisions of local jurisdictions. See, e.g., Mission Springs, Inc. v. City of Spokane, 134 Wn.2d 947, 954 P.2d 250 (1998); Hayes v. City of Seattle, 131 Wn.2d 706, 934 P.2d 1179, 943 P.2d 265 (1997); Sintra, Inc. v. City of Seattle, 119 Wn.2d 1, 829 P.2d *185765 (1992). We should be no less fearless in correcting the flagrant disregard for the law that occurred in this case. I would affirm the trial court.

 Stemilt assigned error to the trial court’s holding and argues at some length that its proposed development is actually rural in nature. Br. of Appellant at 2, 32-37. Because the proposed density of the development is one dwelling unit per 1.36 acres, the development is definitely not rural. The Washington State Department of Community, Trade, and Economic Development (CTED) Rural Element Guide states that densities of “less than 1 unit per 10 or 20 acres ... should predominate in rural areas.” Smith v. Lewis County, No. 98-2-0011c, 1999 WL 187571, at *2 (Western Wash. Growth Mgmt. Hr’gs Bd., Apr. 5, 1999).


 RCW 36.70A.110(5) requires each county to “adopt development regulations designating interim urban growth areas.”